                      Case 21-03470             Doc 9       Filed 03/19/21 Entered 03/19/21 14:19:00                      Desc Main
                                                               Document    Page 1 of 5
B2030 (Form 2030) (12/15)

                                             UNITED STATES BANKRUPTCY COURT
                                                              Northern District of Illinois
In re                           Genell Armstrong                                                   Case No.                 21-03470
                                    Debtor                                                                                  (If known)
                                                                                                   Chapter                  Chapter 7

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR - AMENDED
        1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the abovenamed debtor(s) and that
           compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services
           rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection w ith the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                                                   $1,562.00

             Prior to the filing of this statement I have received                                                                              $0.00

             Balance Due                                                                                                                   $1,562.00

        2. The source of the compensation paid to me was:
                         Debtor                                      Other (specify)

        3. The source of the compensation paid to me is:
                         Debtor                                      Other (specify)

        4.       I have not agreed to share the above-disclosed compensation with any other person unless they are
                 members and associates of my law firm.
                 I have agreed to share the above-disclosed compensation with a other person or persons who are not
                 members or associates of my law firm. A copy of the agreement, together with a list of the names of
                 the people sharing in the compensation, is attached.
        5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:
                 a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
                    bankruptcy;
                 b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;
                  c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
                 d. Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
        6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                                         CERTIFICATION
     I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the
  debtor(s) in this bankruptcy proceedings.
                      3/19/2021                                                            /s/ Mike Miller
                         Date                                                            Signature of Attorney


                                                                                          Semrad Law Firm
                                                                                           Name of law firm
              Case 21-03470             Doc 9   Filed 03/19/21 Entered 03/19/21 14:19:00          Desc Main
                                                   Document    Page 2 of 5
           THE SEMRAD LAW FIRM
                                                                                     Attorneys & Counselors at Law
                                                                                              20 S. Clark, 28th Floor
                                                                                                 Chicago, IL 60603
                                                                                                     (312) 913-0625




                                                         RECITALS

           WHEREAS, The Semrad Law Firm LLC (the “Firm”) previously agreed to represent DEBTOR (the
           “Client” or “Clients”) conditioned on the Client(s) entering into this agreement after the filing of
           a Chapter 7 Bankruptcy case to pay the Firm for services rendered after the filing of the case.

           WHEREAS, the Client(s) has filed a Chapter 7 Bankruptcy, Case 21-03470
                                                                                (THE “Case”).

           WHEREAS, the Firm will forebear from requesting to withdraw from representing Client(s) so
           long as Client(s) signs this agreement within ten (10) days of the filing of the Case.

           WHEREAS, the Client(s) has been advised that in the event Client(s) refuses to sign this
           agreement, Client(s) will owe no money to the Firm for any services rendered in this Case and
           the Firm must continue to represent Client(s) in all aspects of this case until permitted by the
           Bankruptcy Court to withdraw from representation.

           WHEREAS, The Client(s) has been advised that in the event Client(s) refuses to sign this
           agreement, Client(s) may hire another attorney apart from the Firm to represent Client(s) in the
           Case.

           WHEREAS, The Client(s) has been advised that Client(s) may consult another attorney apart
           from the Firm as to whether Client(s) should enter into this agreement.

           NOW, THEREFORE, in consideration of the promises and forbearances made herein, the
           sufficiency of which is hereby expressly acknowledged, the Parties agree to the following:

               1. Scope of Representation. The Firm will be representing the Client(s) in all aspects of the
                  Case except for any adversary proceedings that may be filed against the Client(s). The
                  scope of this representation does not include any other civil or criminal proceedings.

               2. Fees.

                        a. The Firm agrees to provide the following Services:
                                i. Advise Client(s) of the requirement to attend the meeting of creditors
                                   and notify Client(s) of the date, time, and place of the meeting;
                               ii. Advise Client(s) of the requirement to attend a debtor education course
                                   and provide a certificate of completion to the Firm;
                              iii. Send notice of the Case filing to creditors;




Document Ref: G4VRZ-WMFZM-P35HD-CPU9A                                                                                   Page 1 of 4
              Case 21-03470             Doc 9   Filed 03/19/21 Entered 03/19/21 14:19:00           Desc Main
                                                   Document    Page 3 of 5



                                 iv. Correspond with creditors regarding any matters necessary for the
                                      administration of the Case, including to cease payroll garnishments,
                                      unfreeze bank accounts, or recover property that was improperly seized
                                      by a creditor;
                                   v. Timely submit to the Chapter 7 trustee properly documented proof of
                                      income, tax records as well as any other necessary documentation;
                                 vi. Provide knowledgeable legal representation at the meeting of creditors
                                      as well as any continued or rescheduled meetings in time for check-in
                                      and the actual examination;
                                vii. Timely prepare and file the notice of completion of the debtor education
                                      course;
                               viii. If the Firm will be employing another attorney to attend the meeting of
                                      creditors, personally explain to Client(s), in advance, the role and identity
                                      of the other attorneys and provide that attorney with the Case file in
                                      sufficient time to review it and properly represent Client(s) at the
                                      meeting;
                                  ix. Timely negotiate with the Trustee regarding any property or actions that
                                      the Trustee may pursue that may be adverse to Client(s) interests;
                                   x. Timely prepare, file, and serve any necessary statements, amended
                                      statements, amended schedules and any change of address, in
                                      accordance with information provided by you Client(s);
                                  xi. Monitor all incoming case information, including but not limited to,
                                      Reaffirmation agreements, notice of audits by the US Trustee,
                                      correspondence from Client(s) or any interested parties;
                                 xii. Review and negotiate, if necessary, any reaffirmation agreements and
                                      personally explain the terms of said agreements to Client(s);
                                xiii. Be available to respond to Client(s)’ questions throughout the term of the
                                      case;
                                xiv. Review and timely respond, if necessary, to Trustee motions to dismiss
                                      the Case;
                                 xv. Review and timely respond, if necessary, to motions for relief from stay;
                                xvi. Prepare, file, and serve all appropriate motions to avoid liens;
                               xvii. Prepare, file, and serve all appropriate motion to redeem;
                              xviii. Send In Re Mendiola letters to previously undisclosed creditors; and
                                xix. Provide any other legal services necessary for the administration of the
                                      case; and
                                 xx. Provide post discharge services such as a review of Client(s)’ credit report
                                      and advising Client(s) regarding possible discharge violations that may
                                      have occurred.

                        b. The fee for services provide after the case is filed is $1,562.00

               3. Retainers and Payments to the Firm.




Document Ref: G4VRZ-WMFZM-P35HD-CPU9A                                                                                 Page 2 of 4
              Case 21-03470             Doc 9   Filed 03/19/21 Entered 03/19/21 14:19:00        Desc Main
                                                   Document    Page 4 of 5



                        a. The fee being charged is a flat fee for services rendered during the Case and will
                           be applied without the need for the Firm to keep detailed time records for the
                           specific services performed.

                        b. Any funds paid to the Firm shall immediately become property of the Firm and
                           will be deposited into the operating account of the Firm and will be used for
                           general expenses of the firm.

                        c. While it is ordinarily an option to deposit funds with an attorney that shall
                           remain property of the Client(s) as security for future services, the Firm does not
                           represent clients under such a security retainer because bankruptcy cases
                           require many disparate tasks and functions for the attorneys and support staff;
                           some of which require legal expertise while others may only be ministerial in
                           nature. The benefit to Client(s) is the firm’s commitment to perform any and all
                           work necessary to represent Client(s) in this Case.

               4. Right to Hire New Counsel. Client(s) has the right at any time to terminate the Firm’s
                  representation and hire new counsel. Should Client(s) refuse to sign an agreement after
                  the filing of your bankruptcy case to pay the Firm for services rendered after the filing of
                  the Case, and the Firm moves to withdraw from representation, Client(s) is strongly
                  encouraged to hire new counsel.

               5. Conflict Waiver. There is an inherent conflict wherever attorneys represent debtors in
                  bankruptcy for a fee. The Firm is working to alleviate financial issues, while at the same
                  time charging a fee. There have also previously been cases that questioned whether
                  asking you to sign an agreement after the filing of your bankruptcy case to pay the Firm
                  for services rendered after the filing of your case presents a possible additional conflict
                  of interest. The Firm may only represent you if that representation will not be
                  materially limited by the Firm’s own interests. We believe our ability to represent you
                  will not be affected by your ongoing obligation to pay our post-petition fee. By signing
                  this agreement, you are waiving this conflict and are allowing us to represent you. You
                  do not have to waive this conflict of interest and can instead choose for the Firm not to
                  represent you. You also have the right to consult separate counsel to discuss whether
                  you should waive this conflict.

           Date:        {date:debtor____________}
                         03/18/2021

           Signed:      {signature:attorney}

                        Attorney, The Semrad Law Firm LLC

           {signature:debtor}

           DEBTOR




Document Ref: G4VRZ-WMFZM-P35HD-CPU9A                                                                            Page 3 of 4
                Case 21-03470            Doc 9       Filed 03/19/21   Entered
                                                             Law Offices of   03/19/21 14:19:00                        Desc Main
                                                        Document     Page 5 of 5
                                                    The Semrad Law Firm, LLC
                                                           Accounting Department
                                                1444 N. Farnsworth St #300, Aurora IL 60505
                                         Phone: (855) 206-1524 Email: Accounting@SemradLaw.com
                                                          www.DebtStoppers.com

                           CREDIT/DEBIT CARD AUTHORIZATION FORM
                                                                                                            PAYMENT SCHEDULE:
      Intake Attorney:
                                                                                                             DATE             AMOUNT
      RJS Employee:          Zelenkova, Nesi                                                               3/26/2021             $136.00
       Client Name:          Genell Armstrong                                                               4/9/2021             $136.00
       File Number:          199580                                                                        4/23/2021             $136.00
           Amount Paid:                                                                                     5/7/2021             $136.00
           Post-dated Payment Total:               $1,900.00                                               5/21/2021             $136.00
           Total Paid Under Agreement:
                                                                                                            6/4/2021             $136.00
                                                       $1,900.00
                                                                                                           6/18/2021             $136.00
      Agreement Type:        Chapter 7                                                                      7/2/2021             $136.00
                                                                                                           7/16/2021             $136.00
                                                                                                           7/30/2021             $136.00
                                                                                                           8/13/2021             $136.00
       Card Info:              Debit Card                                                                  8/27/2021             $136.00
                                                                                                           9/10/2021             $136.00
       Card Number:            6318
                                                                                                           9/24/2021             $132.00
       Expiration:             5/2024
       Name:

       Address:
                               ,,
       Email:                  laylay1963@yahoo.com




                                                                                                          TOTAL               $1,900.00



     Authorization:

     I authorize The Semrad Law Firm LLC to charge the credit card indicated in this authorization form per the terms outlined
     above. I understand that this authorization will remain in effect until the full amount of attorney¶s fees are paid in full, and I
     agree to notify The Semrad Law Firm of any changes in my account information. I certify I am an authorized user of this
     credit/ debit card and that I will not dispute the scheduled payments with my credit card issuer.

     Cardholder Signature
                                {signature:debtor}                                                 Date    {date:debtor___________}
                                                                                                            03/18/2021
Document Ref: G4VRZ-WMFZM-P35HD-CPU9A                                                                                                     Page 4 of 4
